State of North Carolina Department of the Secretary of State ARTICLES OF AMENDMENT OF M&F BANCORP, INC. Pursuant to §55-10-06 of the General Statutes of North Carolina, the undersigned corporation hereby submits the following Articles of Amendment for the purpose of amending its Articles of Incorporation. 1. The name of the corporation is: M&F BANCORP, INC. 2. The text of each amendment adopted is as follows (State below or attach): The attached certificate of designations of the preferences, limitations, and relative rights of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A, were approved by the Company’s Board of Directors as provided in N.C. Gen. Stat. Section 55-6-02(b).Shareholder approval is not required under Section 55-6-02(b). 3. If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment, if not contained in the amendment itself, are as follows: Not applicable. 4. The date of adoption of each amendment was as follows:June 10, 2009. 5. The amendment was approved by the Board of Directors of the corporation, as provided for pursuant to §55-10-02 of the General Statutes of North Carolina. 6. These articles will be effective upon filing, unless a delayed time and date is specified: This the 22nd day of June, 2009. M&F BANCORP, INC. Name of Corporation Signature Name:Kim D.
